we

 

“Case 2:20-mj- -30028- DUTY ECF. No. 1 tiled 01/22/20 . PagelD. 1 Page 1of5 | 5
Complaint : _ _ AUSA: Susan Fairchild 313-226-9577
"United States District Court
"for the

Eastern District of Michigan

_ UNITED STATES OF AMERICA

yy
V | Case: 2:20—-mj-30028
. ce _— | Assigned To - Unassigned
Yihang Yuan —,)) | Assign. Date : 1/22/2020
oo 7 ) _. Description: CMP USA v. YUAN (SO)
J . yo
Defendant(s) )
;
CRIMINAL COMPLAINT .

I, the complainant i in this case, state that the following is true to the best of 1 my knowledge and belief:

On or about the date(s) of January 17, 2020 in the county of Wayne, in the Eastern District of Michigan, the

~ defendant(s) violated: oo Oe - .
Code Section - oe . _. Offense Description
18 USC 1001(a)(2) & GB) Oy _ False Statements
18 USC 1546(a) . . a Fraud and Misuse or V isas, Permits, and Related Documents

This criminal complaint if based on these facts:

The defendant knowingly made false statements to a federal officer and presented a counterfeit’ I-20. in order to facilitate his entry to
the United States i in violation of Title 18 United States Code, Section 1001 (a)(2). & (3) and 1 Title 18 United States Code, Section
1546(a).

Please refer to attached sworn affidavit.

Continued on the attached sheet Yes O No O

F Cmte Signature

Patrick Mengel, CBP Enforcement Officer
Printed name and title

- Sworn to before me and signed in my presence, Kew —
January 22,2020 ee | oe dn
Date. a . Judge’s Signature .

Detroit, MI. _ coor Elizabeth A. Stafford, Magistrate Judge
' City and State ' Printed Name and Title
Case 2:20-mj-30028-DUTY ECF No.1 filed 01/22/20 PagelD.2 Page 2of5

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

 

IN RE: Yihang Yuan

AFFIDAVIT OF
Customs and Border Protection Officer

Patrick J. Mengel, Customs and Border Protection Enforcement Officer

City of Detroit
State of Michigan

 

I, Patrick J. Mengel, being duly sworn state the following:

1. I am a Customs and Border Protection (““CBP” or “Agency’”) Enforcement Officer
with the Department of Homeland Security. I am assigned to the Officer’s branch
of Detroit Metropolitan Airport with offices located at 2596 World Gateway
Place, Building 830, Detroit, MI 48242. I have served with CBP since March of
2002. I have successfully completed the CBP Officer Basic Training Program at
the CBP Field Operations Academy located at the Federal Law Enforcement
Training Center in Glynco, Georgia. I have also earned a certificate for
completing the CBP Enforcement Officer Training Program at the Agency’s
Advanced Training Center in Harpers Ferry, West Virginia. I routinely
investigate violations of the Immigration and Nationality Act and the United
States Criminal Code as part of my regular duties. This affidavit is submitted in
support of a finding of probable cause and is, therefore, a summary of facts
known to me.

Background
j

2. A nonimmigrant student may be admitted into the United States in nonimmigrant
status under section 101(a)(15)(F) (relating to the admission for foreign students)
of the Immigration and Nationality Act, as amended, 8 U.S.C. § 1101(a)(15)(F).
To be eligible for admission into the United States, the nonimmigrant student
must, among other documents, “present[] a SEVIS Form I-20, Certificate of
Eligibility for Nonimmigrant Student Status, issued in his or her own name by a —
school approved by the Service for attendance by F-1 foreign students.”

(emphasis added). 8 C.F.R. § 214.2(f)(1)(@)(A). For an initial admission, the
foreign student must intend to attend the school specified in the student’s visa. 8 .
Case 2:20-mj-30028-DUTY ECF No. 1 filed 01/22/20 PagelD.3 Page 3 of 5

C.F.R. § 214.2(f(1)G)(C). Foreign students are required to safe keep the initial
Form I-20 and may seek a replacement if it becomes lost. 8 C-F.R. § 214.2(f)(2).

3. A foreign student returning to the United States from a temporary absence of five
months or less may be readmitted for attendance if the student presents to CBP a
current Form I-20, Certificate of Eligibility for Nonimmigrant Student Status,
properly endorsed for reentry by a Designated School Official (DSO) school if
there has been no substantive change for the most recent Form I-20 information,
or a new Form J-20 if there has been such a change, such as a transfer to another
educational institution. 8 C.F.R. § 214.2(f)(4)(i)-(ii). With exceptions not
applicable here, a foreign student who presents a valid Form I-20 and is otherwise
entitled to admission to the United States is admitted for “duration of status”,
‘status that has no definitive end date but continues so long as the student is, inter
alia, pursuing a full course of study at an approved educational institution or
engaged in optional practice training thereafter. 8 C.F.R. § 214.2(f)(5)(i).

4. A student that applies for admission not in.possession of a valid Form I-20,

- Certificate of Eligibility for Nonimmigrant Student Status, issued by the school of
his or her attendance may be denied entry into the United States. As an
alternative, CBP may grant the student a temporary admission for 30 days and

-issue the student a Form I-515A, “Notice to Student or Exchange Visitor’,
informing the student of the need to correct the entry deficiency determined by
CBP upon arrival (having no Form 1-20). See generally Form I-515A Overview,

available at https://studyinthestates.dhs.gov/what-is-a-form-i-5 15a.

. Application for admission of Yihang Yuan

5. On or about January 17, 2020, Yihang Yuan, here after known as the Defendant,
applied for admission at Detroit Metro Airport, which is within the jurisdiction of
the Eastern District of Michigan, via Delta Airlines flight 582, from Shanghai,
China.

6. The Defendant presented a valid Chinese Passport (E91750749) and an expired
Chinese passport (G60443963) which contained valid United States F-1 Student -
Visa (J9026771), and a counterfeit I-20 with SEVIS ID# N0013193339 to CBP

- Officer Forton. The I-20 stated that his current school was the University of
Michigan. The Defendant was asked where he attended school and replied Ann
Arbor. System checks revealed the Defendant’s SEVIS ID# was associated with
the University of Illinois and not the University of Michigan as the form states.

The Defendant was referred into CBP’s Admissibility Enforcement Unit to verify
his student status. .
Case 2:20-mj-30028-DUTY ECF No.1 filed 01/22/20 PagelD.4 Page 4of5

10.

11.

12.

/

_ The Defendant was searched in the SEVIS system. Contrary to his claim and the

content of his I-20, the system reflected that he is currently an active student at the
University of Illinois, not the University of Michigan.

Katherine Flanner, the International Student & Scholar Advisor and Designated
School Official for the University of Michigan, was contacted and verified that
the Defendant is not now and has never been associated in any way with the.

_ University of Michigan. Ms. Flanner also verified that the purported University of

Michigan school official listed on the counterfeit I-20, Kirby Cook, is not an
employee of the University of Michigan.

The Defendant was read his Miranda rights by CBP Enforcement Officer Mengel,
which was witnessed by CBP Officer David Myers. The Defendant
acknowledged that he understood his rights both verbally and in writing at
1:36pm. The Defendant waived his rights to legal representation at 1:37p.m.

\

The Defendant made a post-Miranda warnings confession that he paid an
employee at a print shop in Shanghai, China 300 Chinese Yuan for a counterfeit I-
20 to facilitate his entry to the United States as a student. The Defendant also
signed a sworn statement admitting to making false statements to a federal officer
and to knowingly possessing a counterfeit I-20 to facilitate his entry to the United
States as a student.

As noted above, a valid Form I-20, Certificate of Eligibility for Nonimmigrant
Student Status, issued by an approved school is a document required for lawful
entry of a returning student. The Defendant was not in possession of such a

. document when he applied for admission and presented a counterfeit Form I-20.

Additionally, the counterfeit Form I-20 falsely stated he was a student at the
. University of Michigan, a school with which the Defendant is in no way
affiliated. The existence and presentation to a CBP officer a port of entry of a
valid Form 1-20, Certificate of Eligibility for Nonimmigrant Student Status, is:
material to a foreign student’s admissibility to the United States and contains facts
such as the school of attendance, the cost of attendance, the financial ability of the
student to fund his or her studies, and the program start date that are material to
whether or not a student is admissible. :

Based on my training and experience as a CBP Enforcement Officer, and the
information contained in this affidavit, I believe that there exists probable cause to
believe that the Defendant has committed violations of sections 18 U.S.C. §§,
1001(a)(2) & (3) and, 18 U.S.C. § 1546(a) in that he knowingly and willfully, in a
, matter within the jurisdiction of the executive branch of the Government of the
United States, to wit: the Department of Homeland Security, Customs and Border
Case 2:20-mj-30028-DUTY ECF No. 1. filed 01/22/20 PagelD.5 Page 5 of 5

Protection, presented a forged, counterfeited, and falsely made J-20 in order to
facilitate his-entry to the United States. _ |

Pa aa J. ne
Epi forceme t Officer.

United States Customs and Border. Protection

Sworn and subscribed before me this ae .
22nd day of January, 2020 ‘

1/
Elizabgth A. $ Leh :

Magistrate Judge ~

 
